Title: To John Adams from Benjamin Lincoln, 20 September 1800
From: Lincoln, Benjamin
To: Adams, John



My dear sir
Boston Sepber: 20th: 1800—

The same reasons which prevented my having the honour of dining with you yesterday now exist, and deny me the pleasure of doing it to day—From the confidence I have that your wishes are that every officer should be at his post, when his duties as such manifestly require it I persuade my self that you will not charge me with with neglect in these instances.—
Believe me my dear sir in / Assurances that I am with the / highest consideration
your / Affectionate friend & most / Obedient servant—

B: Lincoln
P.S I return to Hingham by water—

